Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001060
                                                        06-SEP-2016
                                                        02:37 PM


                           SCWC-14-0001060

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                   vs.

                          JOHN G. SCALERA,
                  Petitioner/Defendant-Appellant,


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0001060; CASE NO. 1DTA-13-02681)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on July 26, 2016, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant

 to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

 for retention of oral argument.

           DATED: Honolulu, Hawaiʻi, September 6, 2016.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson